Citation Nr: 0322617	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of bilateral 
eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953 and from August 1956 to November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  During the pendency of the appeal, the 
claims file was transferred to the RO in Muskogee, Oklahoma.  

In January 2003, the veteran canceled his request for a 
hearing before a Member of the Board at the RO.


FINDING OF FACT

Competent medical evidence of record establishes that it is 
at least as likely as not that the veteran has dry eye 
syndrome of both eyes as a result of flash burns to the eyes 
during active service in Korea. 


CONCLUSION OF LAW

Dry eye syndrome of the eyes was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was denied service connection for an eye 
disability by the RO in a March 1954 rating decision.  The 
veteran was informed of this decision by letter that same 
month and he did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In March 1998, 
the veteran filed a claim for service connection for 
residuals of an injury to the eyes due to flash burns to the 
eyes in September 1952.  In a February 2003 decision, the 
Board reopened the veteran's claim of entitlement to service 
connection for residuals of an eye injury and took additional 
development, to include an additional VA examination.  That 
examination was conducted in May 2003.  

Applicable Law and Regulations

Service Connection-General

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.
However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service.  Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9, 16-19 (1999), the Court reiterated that 
the 38 U.S.C.A § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy. 
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Factual Background

The veteran contends that in September or October 1952, he 
sustained flash burns to the eyes after a flare went off 
during combat on Triangle Hill in Korea.  As a result, the 
veteran maintains that he was hospitalized at Evacuation 
Hospital Number 121 in Korea for five weeks and that he wore 
an eye patch.  

The veteran's Report of Separation From the Armed Forces Of 
The United States for his period of active service in Korea 
reflects that he was awarded the Combat Infantryman's Badge, 
The Korean Service Medal with three Bronze Campaign Stars, 
the United States Service Medal, the National Defense Service 
Medal, and the Purple Heart Medal, while assigned to #1 Hq. 
32nd Inf. Regt on October 24, 1952. 

Service medical records reflect that the veteran was 
diagnosed as having a left strabismus, which was not 
considered disabling, upon service entrance in January 1952.  
In late December 1952, the veteran was seen at sick call and 
complained of having periods of blurry vision, which was 
bothered by bright light.  Upon examination of the eyes, 
there was definite evidence of eye muscle weakness.  A right 
rectus was apparent.  The next day, the veteran was admitted 
to the 121 Evacuation Hospital for problems with eye acuity.  
He was referred to the eye clinic.  Diagnoses of hyperopia of 
the right eye, myopia of the left eye, and alternating 
esotropia of the right eye were diagnosed and were noted to 
have existed prior to service.  When seen in the dispensary 
in March and June 1953, it was noted that the veteran wore an 
"eye slip."  In November 1953, the veteran was seen at the 
eye, ear, nose, and throat clinic for "refraction."  The 
veteran was found to have alternating esotropia and 
intermittent suppression, which was noted to sometimes be 
momentarily bilateral.  Treatment was not provided.  In late 
November 1953, the veteran complained of black out vision on 
a daily basis about every two to three months.  An 
examination of the eyes revealed right esotropia, and 
alternating intermittent esotropia.  A December 1953 service 
separation examination report reflects that the veteran had 
alternating esotropia.  

A July 1954 enlistment examination report reflects that the 
veteran's eyes were noted to have been "abnormal."  In this 
regard, it was noted that the veteran had an internal 
strabismus to five degrees in the left eye.  The veteran had 
uncorrected distant and near vision to 20/20 in both eyes.  
Field of vision and intraocular tension were both reported as 
"normal."  The examining physician reported that the 
veteran had worn glasses since age ten.  An August 1956 
discharge and reenlistment examination for the United States 
Air Force reflects that the veteran's eyes were "normal" at 
service entrance.  The veteran had uncorrected 20/20 distant 
vision in both eyes.  The veteran's field of vision and 
intraocular tension were both found to have been "normal."  
An October 1958 discharge examination report reflects that 
the veteran's eyes were "normal." 

The veteran's original claim for compensation benefits, 
received by the RO in January 1954, reflects that he sought 
service connection for an eye disability caused by flashing 
of flares in October 1952, and that he was admitted to 
Evacuation Hospital No. 121 from November 1952 to early 
January 1953.  He did not report any post-service treatment 
for his eyes.  

A February 1954 VA eye examination report reflects that the 
veteran complained of occasional blurring and burning of the 
eyes.  He denied any history of ocular trauma or infection.  
It was noted that the veteran had served in the United States 
Army from January 1952 to December 1953, and that he had 
received glasses but not medical treatment.  The veteran 
reported that his eyes had been "slightly crossed" for as 
long as he could remember.  A diagnosis of convergent 
strabismus (constant, fixed, concomitant, alternating) based 
on congenital-developmental factors was entered by the 
examining physician.  

In December 1999, the National Personnel Records Center 
indicated that a search for all active duty inpatient 
clinical records for an eye condition, dating from September 
to October 1952, for Co. F, 32nd Inf. Regt., 7th Div. was 
negative. 

In September 2002, the RO received copies of photographs of 
the veteran's eyes, which are consistent with clinical 
findings reported in this decision. 

VA and private clinical treatment reports, dating from 1973 
to 2003, are of record.  A December 973 pre-employment 
examination report reflects that the veteran denied having 
any serious or disabling injuries.  At that time, a diagnosis 
of mild myopia was recorded.  A May 1999 VA outpatient report 
reflects that the veteran gave a history of having problems 
with vision in the right eye since an injury in Korea.  VA 
clinical reports also reflect diagnoses of right eye ptosis 
and cataracts in May 1999 and November 2001, respectively.  

When examined by VA in May 2003, the examiner indicated that 
he had reviewed the veteran's entire claims file.  The 
examiner concluded that he agreed with previous diagnoses 
which included convergent strabismus, which was determined to 
have been developmental in origin.  The veteran also 
complained of an inability to see without corrective lenses.  
The veteran maintained that he also had watering of the right 
eye on a chronic basis since he sustained a flash burn to the 
right eye during military service.  The veteran denied having 
any other visual complaints.  After a physical evaluation of 
the eyes, the examiner entered an impression of divergency 
insufficiency pattern, esotropia , noted on previous 
examination and determined to have been developmental, and 
was not related to a flash burn injury.  

The VA examiner in May 2003 also indicated that the veteran 
had some dry eye symptoms, which were more pronounced in the 
right eye than the left eye, and which he determined could 
have been related to the previous flash burn injury.  The 
examiner stated that the dry eye syndrome would be more 
likely to be related to the flash burn injury if there was 
actual foreign material or some sort of chemical burn to the 
right eye at the time of injury.  The examiner maintained 
that there was an approximately sixty percent likelihood that 
the injury resulted in the asymmetry of the veteran's dry eye 
due to injury of the goblet cells which typically secrete the 
mucin layer of the tear film but that there was no way to 
confirm this fact.  The veteran was also noted to have had 
dry eye to a mild extent on the left eye.  The examiner also 
indicated that the veteran had some brow ptosis, 
dermatochalasis and refractive error of the eyes, all of 
which were unrelated to the "injury."  In summary, the 
examiner recounted that the dry eye condition was likely 
developmental but that the asymmetry could definitely be due 
to the previous injury to the right eye.  


Analysis

At the outset, the Board would point out that the VA examiner 
in May 2003 concluded that the veteran's convergent 
strabismus was developmental in origin and not the result of 
a flash burn injury.  Under VA laws and regulations, such 
disorders are considered congenital and developmental in 
nature and are not deemed compensable diseases for VA 
purposes.  38 C.F.R. § 3.303(c) (2002).  In addition, he 
concluded that the diagnoses of brow ptosis, dermatochaasis 
and refractive error were unrelated to the flash burn injury.  
As such, the competent (clinical) evidence does not establish 
that any such disorder was aggravated by service.

However, after a review of the total evidence of record, the 
Board is of the opinion that service connection for dry eye 
syndrome of both eyes is warranted.  In reaching the 
foregoing conclusion, the Board notes that the veteran has 
consistently maintained that he sustained a flash burn injury 
to the eyes as a result of a flare during combat in Korea in 
September or October 1952, that he was hospitalized for five 
weeks and that he wore an eye patch.  Service medical records 
reflect that the veteran wore an "eye slip" in March and 
June 1953.  In addition, the veteran's Report of Separation 
From The Armed Forces Of The United States reflects that the 
veteran was awarded the Combat Infantryman's Badge and the 
Purple Heart Medal in October 1952.  Such is consistent with 
his contentions.  The Board has found the veteran's 
contentions with respect to his flash burn injury to the eyes 
to be consistent with the circumstances of his combat 
service.  Moreover, the record does not contain clear and 
convincing evidence that the veteran was not subjected to 
flash burns during his combat service in Korea.  In 
accordance with 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), the Board has found the 
veteran's statements to be sufficient to establish that he 
was subjected to such trauma in combat service. Moreover, the 
VA examiner in May 2003 opined that there was a 60 percent 
likelihood that the flash burn injury to the right eye during 
the veteran's combat service in Korea caused the appellant's 
current dry eye symptoms of the eyes.  Therefore, the Board 
concludes that, with resolution of doubt in the veteran's 
favor, the evidence supports service connection for dry eye 
syndrome of the eyes.




ORDER

Service connection for dry eye syndrome of the eyes is 
granted.  



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

